Sedgwick, J.
concurring.
I think that, under the evidence in this case, the defendant had a special interest in the property to the amount which he had paid to the plaintiff therefor. There seems to be no doubt that the infant could disaffirm his contract of purchase, and if his vendor should elect to take the property it could only be on condition of returning to the infant the amount which had been paid under the contract. The case then falls within sections 191 and 191a- of the code. The finding should have been for the defendant, that he had the right of possession only and that the value of his possession urns the amount which he had paid upon the contract before he disaffirmed. Then the judgment should have been in the alternative, either that the possession be returned to the defendant or that he be paid the “value of the possession of the same,” as provided in section 191a. It does not seem strange that the trial court was misled by the opinion in Schrandt v. Young, 62 Neb. 254. In the whole learned discussion in that case it would seem that the fact that the defendant had a special interest in *501the property by virtue of his contract was overlooked. It is said in the opinion that damages “may not be recovered except where there is a return.” This is true where the defendant is found to be the general owner of the property, but it is not true when the defendant is found to have a special interest in the property. In such case, by section 191a of the code he is to have either a return of the property or payment of the amount of his special interest in it together Avith his damages, and his damages in such case would ordinarily be interest on the amount of his claim. It would seem that if the contract under which the defendant held possession of the property at the time the replevin action was begun was of such a nature that the defendant’s damages could not be ascertained in an action of replevin, then replevin was not the proper remedy and the plaintiff should have been defeated for that reason. In such case the plaintiff should by an action in equity or some proper proceeding have the rights of the respective parties in the property determined. In other words, if the right of possession depended upon equitable considerations that could not be adjusted in an action at law, replevin would not be the proper remedy, and such action could not be maintained by the plaintiff. In the case at bar there seems to be no difficulty of this kind. The minor was not bound by his contract, but he could not retain the property he had received under it and at the same time disaffirm the contract. The plaintiff therefore might return the money which he had received from the minor and retake the property. Upon the disaffirmance of the contract the minor had an.interest in the property to the amount of the advance thereon, so that it seems to me the action comes directly Amthin the provisions of sections 191,191a of the code.